Case 4:19-cv-01751-DMR Document 24-4 Filed 07/29/19 Page 1 of 2




                    Exhibit D
           Case 4:19-cv-01751-DMR Document 24-4 Filed 07/29/19 Page 2 of 2



Sent:       Sat, 5 Sep 2015 18:07:28 -0400
From:       Peter Todd <pete@petertodd.org>
To:         isis <isis@patternsinthevoid.net>
Subject:    Re: encrypted

On Sat, Sep 05, 2015 at 08:53:44AM +0000, isis wrote:
> Peter Todd transcribed 3.2K bytes:
> > I need to have a demo of basically this put Tor consensus in the
> > blockchain idea by the end of the month for a client. (actually, two
> > clients) So I've got some funding!
>>
> > I'm in SF next on the 20th or 21st or so; want to sit down and make this
> > happen?
>
> Oh no! That sounds awesome? But I leave on the 20th for the Tor
> developer meeting in Berlin. Although, given enough funding… you're
> totally welcome to crash it like time before last! \o/

Oh! So I'm only going to be in SF because this conf I'm going to in
Nevada is flying everyone to/form there on a private jet... and after
that conf, I have to be in Batumi, Georgia for a conference on Oct 8th,
so going to Berlin in between is perfectly reasonable so long as I can
get a cheap place to stay.

> > Re: moxie, another thing my clients need is a very simple VM platform
> > for execution of smartcontract crap. For instance a client I met with
> > earlier this week has this horrible glaring security hole where the
> > contracts on their system are raw Python code with some shitty security
> > isolation - basically their whole system is vulnerable to internal
> > attacks by their own programmers. :/
>
> Huh. That would take me a minute to give serious thought to. I'm on
> an island right now. There's awesome people and pretty trees ==
> uninclined to think about if those peeps should programme in Idris or
> not.

Hahah, well, you still manage to help there, as I hadn't had Idris on my
list of alternatives. :)

--
'peter'[:-1]@petertodd.org
000000000000000010f9e95aff6454fedb9d0a4b92a4108e9449c507936f9f18
